LEIBSON, Justice,
concurring.
Because I interpret the language of KRS 344.200(7) as limited to a housekeeping measure, not as legislation empowering the Commission to conduct a class action, I concur in the result.
However, because I believe that the General Assembly had the power to pass legislation authorizing a class action by the Commission, had it so elected, I concur only in the result.
KRS 344.200(7) provides:
“Insofar as they are not inconsistent or in conflict with the procedure and practice provided by this chapter, the Kentucky Rules of Civil Procedure will apply to proceedings under this chapter.”
KRS 344.200(7) was intended to assist in the processing of complaints filed on behalf of those individuals who are authorized to file a complaint by the statute, and not to authorize an additional kind of proceedings. A class action would be an additional kind of proceedings on behalf of all individuals similarly situated.
The statute is a limited grant of authority, erroneously expanded by the Commission in providing for a class action.